Citation Nr: 1035539	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-38 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 2003 to May 
2004.  He also served in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut which granted an initial evaluation of 10 percent for 
the Veteran's PTSD.  During the pendency of the appeal, an 
increased evaluation of 30 percent was assigned effective May 23, 
2005, in an April 2006 rating decision.  The Board notes, with 
respect to increased ratings, the United States Court of Appeals 
for Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case was brought before the Board in July 2008, at which time 
the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include obtaining records from the 
Vet Center in Wethersfield, Connecticut; and affording the 
Veteran a new VA examination.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.

The Veteran testified at a February 2006 hearing at the RO before 
a Decision Review Officer (DRO) and at a June 2006 Travel Board 
hearing at the RO before the undersigned Veterans Law Judge.  
Transcripts of these proceedings have been associated with the 
claims file.


FINDING OF FACT

The Veteran's PTSD is manifested by: intrusive thoughts from the 
war, sleep disturbances, a generalized social anxiety, and 
feelings of depression, anger and hypervigilance, with a Global 
Assessment of Functioning (GAF) score of 65-70 representing 
"mild" symptoms.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to 
the Veteran in July 2005 and March 2006.  Those letters advised 
the Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for obtaining 
specified types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter 
also advised the Veteran of how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in August 2005 
and June 2010 to determine the severity of his PTSD claim.  These 
opinions were rendered by medical professionals following a 
thorough examination and interview of the appellant and review of 
the claims file.  The examiners obtained an accurate history and 
listened to the appellant's assertions.  The examiners laid 
factual foundations and reasoned bases for the conclusions that 
were reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the Veteran's claim was remanded by the Board in 
July 2008 with instructions to obtain the records from the 
Wethersfield, Connecticut Vet Center and provide the Veteran a 
sufficient VA examination.  The Board observes the records have 
been associated with the file and the Veteran was provided a VA 
examination in June 2010.  Therefore, the Board finds there has 
been substantial compliance with the July 2008 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran is currently assigned a 30 percent disability 
evaluation for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).  Under this diagnostic code, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.

A 50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran does not meet the criteria for an initial evaluation in 
excess of 30 percent for his PTSD at any point during the appeal 
period.  The August 2005 and June 2010 VA examinations and Vet 
Center reports indicate that the Veteran suffers from intrusive 
thoughts from the war, sleep disturbances, a generalized social 
anxiety, and feelings of depression, anger and hypervigilance.  
The August 2005 VA examiner assessed the Veteran with a GAF score 
of 70 and the June 2010 VA examiner assessed the Veteran with a 
GAF score of 65.  Both scores fall into the 61-70 GAF score 
range, which represents "mild" symptoms.  (See The Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV)).

As noted above, the Veteran was afforded a VA examination in 
August 2005 and June 2010 to determine the severity of his PTSD.  
At these examinations, and at the 2006 Vet Center counseling 
sessions, the Veteran reported he had intrusive thoughts of the 
war, as well as feelings of anger, and depression.  The Veteran 
also reported feeling of hypervigilance, especially when driving 
and in large crowds.  The Veteran indicated he had suffered from 
sleep disturbances since he returned home.  The June 2010 VA 
examiner noted a generalized social anxiety as well.
Both VA examiners noted that the Veteran's judgment and insight 
were good, and although his cognition was not tested, it was 
found to be grossly intact.  The Vet Center counselor also found 
the Veteran was having problems readjusting after returning from 
his combat experiences.  Both VA examiners and the February 2006 
Mental Status Exam from the Vet Center reported that the Veteran 
was not suicidal or homicidal and did not suffer from delusions 
or hallucinations.  The VA examiners and Vet Center counselor 
also noted the Veteran's thought process was logical and 
organized with no evidence of thought disorder.  

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 50 percent 
evaluation or higher.  The Veteran does not have the symptoms 
ordinarily associated with a greater or "moderate to severe" 
social and occupational impairment.

In this regard, the June 2010 examiner noted that the Veteran 
claimed he was depressed at times, which was considered in the 30 
percent rating.  There is no evidence of a flattened affect or 
more severe depression which warrants a higher rating.  There is 
also no record from either VA examiner or the Vet Center 
counselor that the Veteran suffers from circumstantial, 
circumlocutory, or stereotyped speech.

The evidence of record has not shown that an increased rating is 
warranted due to impaired judgment.  Although both VA examiners 
noted that the Veteran drinks a couple of times per week, at 
times to excess and occasionally to blackout, they both found 
that he had good insight as well as good judgment.  The Board 
further notes there is no evidence that the Veteran suffers from 
impaired abstract thinking.  The VA examiners and Vet Center 
counselor reported the Veteran's thought process was logical and 
organized with no evidence of thought disorder.  (See e.g., 
February 2006 Mental Status Exam from Vet Center).  Furthermore, 
both VA examiners found the Veteran suffered from feelings of 
depression, anger, and hypervigilance.  However, there is no 
evidence of record to show that the Veteran suffers from 
disturbances of motivation or mood which would warrant a higher 
rating.

With regard to maintaining effective work and social 
relationships, the Veteran referenced having some difficulty in 
both.  During his VA examinations and Vet Center counseling 
sessions, the Veteran discussed that he had some social problems 
since his long term girlfriend broke up with him after he 
returned from the war and he has not been in a serious 
relationship since.  The Board acknowledges that difficulty with 
maintaining effective social relationships is often contemplated 
by higher ratings.  In this regard, the Board also notes that the 
evidence of record shows that the Veteran does socialize with 
friends from the military and maintains interests in activities 
such as running, reading, and going to baseball games with 
friends.  At the June 2006 Travel Board hearing, the Veteran 
stated that he believed he lost his job due to the effects of his 
PTSD and his inability to perform the required work.  However, at 
the June 2010 VA examination, the examiner noted that after being 
let go, the Veteran had found a new job and had been working in 
the same place for 4 years.

Furthermore, the June 2010 VA examiner and the February 2006 
Mental Status Exam from the Vet Center found that the Veteran did 
not suffer from delusions or hallucinations and both VA examiners 
and the Vet Center counselor found the Veteran had no suicidal 
ideation.  The VA examiners and Vet Center counselor also did not 
note any neglect of personal hygiene, disorientation to time or 
place, or gross impairment in the Veteran's thought process or 
communication.  Finally, neither the VA examiners nor the Vet 
Center counselor reported that the Veteran was in danger of 
hurting himself or others, or that he had obsessional rituals 
which interfered with his routine activities.

Thus, although the Board finds that the Veteran exhibits some 
symptoms associated with a higher evaluation, it concludes that 
the Veteran's overall disability picture continues to most 
closely approximate that contemplated by a 30 percent evaluation.

Also of record are the Veteran's Global Assessment of Functioning 
(GAF) scores.  GAF scores are a scale reflecting the 
"psychological, social, and occupational


functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a person's 
level of functioning at the time of the evaluation (i.e., the 
current period) because ratings of current functioning will 
generally reflect the need for treatment or care.  The Board 
notes that while GAF scores are probative of the veteran's level 
of impairment, they are not to be viewed outside the context of 
the entire record.  Therefore, they will not be relied upon as 
the sole basis for an increased disability rating.

At the August 2005 VA examination, the examiner assigned the 
Veteran a GAF score of 70.  At the June 2010 VA examination, the 
examiner assigned the Veteran a GAF score of 65.  GAF scores 
ranging between 61 and 70 indicate some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational or social functioning (e.g., occasional truancy, or 
theft within the household), but that the Veteran is generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  Given the Veteran's symptoms mentioned above of 
intrusive thoughts from the war, sleep disturbances, a 
generalized social anxiety, and feelings of depression, anger and 
hypervigilance, the VA examiners found that a GAF score 
representing mild symptoms was appropriate.  As such, in viewing 
the evidence of record in its entirety, the Board finds that the 
Veteran's overall disability picture continues to most closely 
approximate that contemplated by a 30 percent evaluation.  

The Board finds the Veteran was appropriately scored based on his 
symptoms and an increased evaluation is not warranted.  The VA 
examiners and Vet Center counselor did not note more serious 
symptoms which would normally warrant an increased rating.  As 
noted above, there is no evidence that the Veteran suffers from 
circumstantial, circumlocutory, or stereotyped speech.  The VA 
examiners and the Vet Center counsel also found the Veteran's 
thought process was logical and organized with no evidence of 
thought disorder.  The VA examiners and Vet Center counselor did 
not note any neglect of personal hygiene, disorientation to time 
or place, or gross impairment in the Veteran's thought process or 
communication.  Moreover, the June 2010 VA examiner and the 
February 2006 Mental Status Exam from the Vet Center found that 
the Veteran did not suffer from delusions or hallucinations and 
both VA examiners and the Vet Center counselor found the Veteran 
had no suicidal ideation.  Although the VA examiners and Vet 
Center counselor noted the Veteran had some difficulty in 
maintaining effective work and social relationships, the 
difficulty did not warrant an evaluation higher than 30 percent.  
As such, the Board finds that the Veteran's overall disability 
picture is appropriately rated at a 30 percent evaluation.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 30 percent disability rating.  
See 38 C.F.R. § 4.7.

The Board acknowledges the Veteran's contentions that his PTSD 
warrants an evaluation greater than 30 percent.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of the 
Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.130 with respect to determining the 
severity of his service-connected PTSD.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).

Overall, the Board concludes that the evidence discussed above 
supports no more than a 30 percent rating at any point in the 
appeal period.  The Board acknowledges that the evidence of 
record demonstrates that the Veteran has some moderate symptoms 
such as difficulty establishing and maintaining effective social 
and work relationships, but his overall disability picture does 
not warrant a higher rating in excess of 30 percent.  In reaching 
its decision, the Board considered the benefit-of-the-doubt rule.  
However, the preponderance of the evidence is against an 
evaluation higher than 30 percent, and therefore, does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disability on appeal 
with the established criteria found in the rating schedule for 
these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent, or any, hospitalizations for his PTSD.  As mentioned 
above, at the June 2006 Travel Board hearing, the Veteran 
believed he lost his job because the effects of his PTSD did not 
allow him to adequately perform what he needed to do.  However, 
at the June 2010 VA examination, the examiner referenced the 2006 
job loss, but also reported that the Veteran had found a new job 
and had been working in the same position for the past 4 years.  
As such, there is not shown to be evidence of marked interference 
with employment due to his PTSD.

The Veteran contends he has flashbacks of the war, sleep 
disturbances, social anxiety, as well as feelings of anger, 
depression, and hypervigilance.  As noted above, however, these 
symptoms were already contemplated in the ratings currently 
assigned.  There is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign greater than a 30 percent 
evaluation for the Veteran's PTSD.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
PTSD is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


